Reasons for Allowance

1.	Examiner has reviewed and considered Application filed 09/25/19, And after thorough examination under the merits and based on claim limitations juxtaposed potential prior art claims 1 – 20 is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…generating a user interface configured to receive, from a client, one or more inputs for constructing a data processing pipeline that generates an optimal machine learning model for performing a task;
responding to the one or more inputs received the client by at least adding, to a graph representative of the data processing pipeline, an orchestrator node, a preparator node, and an executor node, the preparator node configured to generate a training dataset for training a machine learning model to perform the task and a validation dataset for evaluating a performance of the machine learning model trained to perform the task, the executor node configured to execute one or more machine learning trials by at least applying, to the training dataset and the validation dataset, one or more machine learning models having different sets of trial parameters, and the orchestrator node configured to identify, based at least on a result of the one or more machine learning trials, the optimal machine learning model for performing the task; and
generating the optimal machine learning model for performing the task by at least executing, based on the graph, the data processing pipeline including the orchestrator node, the preparator node, and the executor node…”, as best illustrated by FIG. 4a, and in such a manner as recited in independent claims 1, 19 and 20.
Therefore, claims 1 –20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192